UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1959


NOELLA MBOLLE EJEDE EJEDE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 25, 2013                 Decided:   May 23, 2013


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Kohsei Ugumori,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noella Mbolle Ejede Ejede, a native and citizen of

Cameroon,   petitions      for   review       of    an    order      of   the     Board    of

Immigration      Appeals     (Board)     dismissing           her    appeal      from     the

Immigration Judge’s order finding her asylum application to be

untimely    and     denying     relief    from       removal.             We    previously

dismissed     the    petition     for    review          in   this     matter      without

prejudice, and have granted Ejede’s motion to reopen her appeal.

We now dismiss in part and deny in part the petition for review.

            Ejede challenges the finding below that she failed to

establish eligibility for asylum.                  Under 8 U.S.C. § 1158(a)(3)

(2006),    the    Attorney    General’s       decision        regarding         whether    an

alien has complied with the one-year time limit for filing an

application for asylum or established changed or extraordinary

circumstances       justifying    waiver       of    that       time      limit    is     not

reviewable by any court.           See Gomis v. Holder, 571 F.3d 353,

358-59 (4th Cir. 2009).          Because Ejede’s asylum application was

found to be untimely by the agency, we lack jurisdiction to

review the merits of her asylum claim.

            Next, Ejede disputes the conclusion that she failed to

qualify for the relief of withholding of removal.                              “Withholding

of removal is available under 8 U.S.C. § 1231(b)(3) if the alien

shows that it is more likely than not that her life or freedom

would be threatened in the country of removal because of her

                                          2
race, religion, nationality, membership in a particular social

group, or political opinion.”           Gomis, 571 F.3d at 359 (citations

omitted); see 8 U.S.C. § 1231(b)(3) (2006).              Based on our review

of the record, we conclude that substantial evidence supports

the agency’s finding that Ejede failed to meet her burden of

proof.    Because the evidence does not compel us to conclude to

the contrary, we uphold the denial of relief.                See Djadjou v.

Holder, 662 F.3d 265, 273 (4th Cir. 2011), cert. denied, 133 S.

Ct. 788 (2012).         Finally, we uphold the finding below that Ejede

did not demonstrate that it is more likely than not that she

would be tortured if removed to Cameroon so as to qualify for

protection under the Convention Against Torture.                 See 8 C.F.R.

§ 1208.16(c)(2) (2012).

               We accordingly dismiss in part and deny in part the

petition for review.        We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented    in   the

materials      before    this   court   and   argument   would   not   aid   the

decisional process.

                                                 PETITION DISMISSED IN PART
                                                         AND DENIED IN PART




                                         3